Opinion of the Court
l) \rden, Judge:
The appellant stands convicted of wrongfully selling twelve tablets containing LSD on June 4,1969. For conviction of an offense committed before August 1, 1969, use of evidence reflecting Article 15 disciplinary action is inadmissible for consideration during sentencing. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970). Evidence showing an unauthorized absence from his appointed place of duty and of wrongful possession of another’s identification card and liberty pass could have had an impact on the sentence given this appellant for the offense charged. Accordingly, the decision of the Court of Military Review is reversed as to sentence. The record of trial is returned to the Judge Advocate General of the Navy for submission to the Court of Military Review for reconsideration of the sentence.
Chief Judge Quinn concurs.